Title: To George Washington from William Fairfax, 26–27 April 1756
From: Fairfax, William
To: Washington, George

 

Dear Sir
Wmsburg 26th[–27] April 1756

I rec’d your Favor with the enclosd Estimate of your present Corps and proposd Regulation for 2000 Men to be formd into two Battalions. Those I have talkt with Seem to approve of the Scheme and wish it may be Effected. The Proceedings below Stairs go on slowly notwithstanding on hearing of the many and repeated Invasions of our Enemys, They appear alarmd and are for immediate Dispatch, Yet a few Hours lull their Fears and all’s well again. I hope You will receive this under the Escort and Convoy of our Cherokee and Nottoway Indians under the Care of Majr Andw Lewis When being joynd You and known abroad to be under yr Command will be a great Checque to the French and their Indians. In the Account given of Captn John Mercer’s Defeat, I suspect the Indians who are Swift on Foot drew our unwary People by a pretended Flight into an Ambuscade. Our Agent Mr Abercrombie writes, that the Lord Lowden & his Kinsman Colo. Abercrombie were namd for the Command of the several Forces to be employd in No. America and three Regiments to be Embarqu’d with Them, but their long tarrying gives too great an Advantage to the Enemy who are dayly projecting and doing Us manifold Mischiefs. No Advances yet in the Ho. of B. relating to your’s and Officers Memorial—A long Sessions but little of Importance done. In the Genl Court a Judgment is obtaind for your late Brother agt Keyes who on pressing Solicitation is allowd Six Months for Payment; also agt Colo. Lomax who flatters himself with the Prospect of great Wealth from his Share of a Copper Mine given Him and Colo. Chiswell by Colo. Joshua Fry which has a Show of much rich Ore.
 
the 27th
last Night the Governor told Me He was concernd that in your Letter to Him You should express great Uneasiness of Mind for not having every Thing as You wish, observing his own frequent Disappointments, And that his Endeavors has been to make your Situation easy. Accordingly yesterday P.M. [he] issued his express Orders to the Lieuts. of the Countys of Fairfax, Prince Wm, Culpeper, Spotsylvania, Orange, Stafford & Caroline to send half their Militia to joyn You forthwith, the

Officers to consult with and have yr Directions in what Manner Your Corps & They can best repel and drive away or humble the Savage Enemy. The Ho. of B. are pleasd with his Honor’s Orders and depend on your Vigilance and Success. Your Endeavors in the Service and Defence of your Country must redound to your Honor, therefore pray don’t let any unavoidable Interruptions sicken your Mind in the Attempts You may pursue. Your good Health and Fortune is the Toast at every Table, Among the Romans such a general Acclamation and public Regard shown to any of their Chieftains were always esteemd a high Honor and gratefully accepted.
Yr Brother John is espousd to the late Miss Bushrod. 500 small Arms, 40 Brs. of Powder, Shott & Flints are orderd imediately to Fredericksburg under the Care of Doctr Walker who is also appointed Commissary to supply the needful Provisions—We here hope when these Bodys of Militia & the Indians joyn, You will [be] able to March agt the Enemy if advisable—All your Friends Salute You, in which Gratulations and cordial Wishes for every Felicity that can reward a Soldier, None can exceed Dear Sir Yr affecte Friend &c.

W: Fairfax

